BRITT, Judge.
Did the trial court err in ruling that Article 8 of Chapter 20 of the General Statutes of North Carolina is unconstitutional and dismissing the action?
The question was answered in the affirmative in State v. Carlisle, 20 N.C. App. 358, 201 S.E. 2d 704 (1974), wherein this court upheld the constitutionality of said Article; the decision of this court was affirmed by the Supreme Court of North Carolina on 10 April 1974. No useful purpose would be served in repeating here the reasoning given in Carlisle.
In fairness to the able trial judge, who was also the trial judge in Carlisle, we point out that the opinion in Carlisle was filed on 9 January 1974, subsequent to the entry of judgment in this cause on 3 December 1973.
*346For the reasons stated, the judgment appealed from is reversed and the cause is remanded for hearing.
Reversed.
Judges Hedrick and Carson concur.